Case: 21-2099   Document: 60     Page: 1   Filed: 08/29/2022




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

      BEST MEDICAL INTERNATIONAL, INC.,
                  Appellant

                            v.

                     ELEKTA INC.,
                        Appellee
                 ______________________

                  2021-2099, 2021-2100
                 ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2020-
 00071, IPR2020-00072, IPR2020-00970, IPR2020-00971.
                  ______________________

            OPINION ISSUED: August 26, 2022
           OPINION MODIFIED: August 29, 2022
                 ______________________

    BARRY J. COYNE, The Webb Law Firm, Pittsburgh, PA,
 argued for appellant. Also represented by KENT E.
 BALDAUF, JR., BRYAN P. CLARK.

     RONALD S. LEMIEUX, Squire Patton Boggs LLP, Palo
 Alto, CA, argued for appellee. Also represented by TAMARA
 FRAIZER.
                  ______________________

     Before HUGHES, LINN, and STOLL, Circuit Judges.
Case: 21-2099    Document: 60     Page: 2    Filed: 08/29/2022




 2           BEST MEDICAL INTERNATIONAL, INC.   v. ELEKTA INC.



 STOLL, Circuit Judge.
     This is an obviousness case where the disputed level of
 skill in the art impacted the Patent Trial and Appeal
 Board’s unpatentability determination in two inter partes
 reviews. In its final written decisions addressing various
 claims of U.S. Patent No. 6,393,096, the Board found that
 a person having ordinary skill in the art would have had
 formal computer programming experience. Petitioner El-
 ekta Inc.’s expert had that experience; Patent Owner Best
 Medical International Inc.’s (BMI) did not. The Board ac-
 cordingly discounted BMI’s expert testimony and deter-
 mined Elekta had proven that challenged claims 1, 43, 44,
 and 46 were unpatentable as obvious.
     BMI appeals the Board’s unpatentability determina-
 tions. Prior to filing this appeal, BMI finally canceled
 claim 1 during an ex parte reexamination. Because there
 is no longer a case or controversy regarding the patentabil-
 ity of claim 1, we dismiss-in-part BMI’s appeal for lack of
 jurisdiction and therefore do not reach the merits of the
 Board’s unpatentability determination for claim 1. For
 claims 43, 44, and 46, substantial evidence supports the
 Board’s findings regarding the level of skill in the art and
 each of the remaining Graham factors. We therefore affirm
 the Board’s unpatentability determination for those
 claims.
                         BACKGROUND
                              I
     The ’096 patent is generally directed to a method and
 apparatus for conformal radiation therapy of tumors using
 a pre-determined radiation dose. ’096 patent, Abstract; id.
 at col. 1 ll. 10–12.
     Tumors are three-dimensional and typically irregu-
 larly shaped. To account for the three-dimensionality, the
 gantry of a radiation machine—which houses the radiation
 beam—rotates around a patient to irradiate the tumor
Case: 21-2099     Document: 60      Page: 3   Filed: 08/29/2022




 BEST MEDICAL INTERNATIONAL, INC.   v. ELEKTA INC.           3



 from different angles. The gantry uses a multileaf collima-
 tor to narrow the radiation beam and conform it to the
 shape of the tumor. According to the written description,
 collimator leaves “can be programmed to follow the spatial
 contour of the tumor” by moving the leaves “individually
 into and out of the path of the radiation beam,” “thus
 block[ing] the transmission of radiation to tissue disposed
 outside the tumor’s spatial outline.” Id. at col. 1 ll. 35–49.
      The ’096 patent purports to improve upon prior art ap-
 proaches to radiation therapy by computing an optimal ra-
 diation beam arrangement that maximizes radiation of a
 tumor while minimizing radiation of healthy tissue. Ac-
 cording to the written description, the “optimal beam ar-
 rangement is arrived at by computationally increasing the
 proposed beam weight [or beam intensity] iteratively, in-
 corporating cost functions to ensure that an iterative
 change in the beam weight would not result in unaccepta-
 ble exposure to the volumes of tissue or other structures
 being subjected to the proposed [radiation] dose.” Id.
 at col. 5 ll. 39–44. The “dose distribution resulting from
 the proposed beam selection is compared to a . . . desired[]
 dose for the tumor volume and surrounding tissue struc-
 tures.” Id. at col. 5 ll. 44–47. The written description ex-
 plains that if a change in the proposed beam weight (i.e.,
 intensity) results in a radiation dose that more closely
 matches the desired prescription than the previous beam
 weight, the proposed beam weight is accepted. Id. at col. 5
 ll. 47–49. Claim 43 is representative of the claims on ap-
 peal and recites:
     43. A method of determining an optimized radia-
     tion beam arrangement for applying radiation to at
     least one tumor target volume while minimizing
     radiation to at least one structure volume in a pa-
     tient, comprising the steps of:
Case: 21-2099       Document: 60       Page: 4   Filed: 08/29/2022




 4             BEST MEDICAL INTERNATIONAL, INC.   v. ELEKTA INC.



         distinguishing each of the at least one tumor tar-
         get volume and each of the at least one structure
         volume by target or structure type;
         determining desired partial volume data for each
         of the at least one target volume and structure
         volume associated with a desired dose prescrip-
         tion;
         entering the desired partial volume data into a
         computer;
         providing a user with a range of values to indicate
         the importance of objects to be irradiated;
         providing the user with a range of conformality
         control factors; and
         using the computer to computationally calculate
         an optimized radiation beam arrangement.
 Id. at col. 21 l. 19–col. 22 l. 10.
                                 II
     Varian Medical Systems, Inc. filed two IPR petitions,
 one challenging claims 1 and 18 of the ’096 patent
 (IPR2020-00071) and the other challenging claims 43, 44,
 and 46 (IPR2020-00072). The Board instituted review in
 both IPRs on May 1, 2020. Soon thereafter, Elekta filed
 copycat petitions requesting institution and joinder to Var-
 ian’s instituted IPR proceedings. The Board granted insti-
 tution on June 24, 2020 (IPR2020-00971 and IPR2020-
 00970) and joined Elekta as a party to Varian’s proceed-
 ings. 1



     1   Varian withdrew from this appeal on April 22,
 2022. Because of this procedural posture, certain filings
 were made only in the Varian IPR proceedings, and thus
 we cite to those proceedings when needed.
Case: 21-2099    Document: 60       Page: 5   Filed: 08/29/2022




 BEST MEDICAL INTERNATIONAL, INC.   v. ELEKTA INC.          5



     While these IPRs were underway, a parallel ex parte
 reexamination (initiated by Varian in December 2019) was
 ongoing. That reexamination included review of claims 1
 and 18. In August 2020 (after institution of the IPRs), the
 Examiner in the reexamination rejected claim 1 based on
 statutory and obviousness-type double patenting. Rather
 than arguing the merits of the Examiner’s rejection, BMI
 canceled claim 1 “without prejudice or disclaimer” in No-
 vember 2020. Mot. to Dismiss Appeal, Ex. I at 10, Best
 Med. Int’l Inc. v. Elekta Inc., No. 21-2099 (Fed. Cir.
 Aug. 16, 2021), ECF No. 17. The Examiner noted BMI’s
 cancelation of claim 1 in their final rejection on Febru-
 ary 10, 2021. Id. Ex. J.
      Meanwhile, the Board issued its final written decisions
 in the IPRs in April 2021. See Varian Med. Sys., Inc. v. Best
 Med. Int’l, Inc., No. IPR2020-00071, 2021 WL 1599184
 (P.T.A.B. Apr. 23, 2021) (’071 Final Written Decision); Var-
 ian Med. Sys., Inc. v. Best Med. Int’l, Inc., No. IPR2020-
 00072, 2021 WL 1595724 (P.T.A.B. Apr. 23, 2021) (’072 Fi-
 nal Written Decision). In the ’071 IPR, the Board noted
 that BMI canceled claim 1 during reexamination but con-
 cluded that claim 1 had “not yet been canceled by any final
 action” because BMI had “not filed a statutory disclaimer
 of claim 1.” ’071 Final Written Decision, 2021 WL 1599184,
 at *2. The Board therefore considered the merits of El-
 ekta’s patentability challenge for claim 1. See id. The
 Board determined that Elekta had proven that claim 1 was
 unpatentable as obvious but had not done so for claim 18.
 Id. at *25. In the ’072 IPR, the Board determined that El-
 ekta had proven that claims 43, 44, and 46 were
Case: 21-2099     Document: 60      Page: 6     Filed: 08/29/2022




 6            BEST MEDICAL INTERNATIONAL, INC.    v. ELEKTA INC.



 unpatentable as obvious over Carol-1995 2 and Viggars. 3
 See ’072 Final Written Decision, 2021 WL 1595724,
 at *19–20.
      BMI filed a notice of appeal of the Examiner’s rejection
 in the reexamination with the Board on June 9, 2021. BMI
 filed its notices of appeal of each of the Board’s final written
 decisions with this court on June 25, 2021. We have juris-
 diction over final Board decisions under 28 U.S.C.
 § 1295(a)(4)(A). As discussed below, BMI does not have
 standing to invoke that jurisdiction regarding the Board’s
 unpatentability determination for claim 1. We do have ju-
 risdiction to consider the merits of the Board’s unpatenta-
 bility determination for claims 43, 44, and 46.
                          DISCUSSION
                                I
      We begin with the threshold question of jurisdiction.
 BMI argues that the Board lacked authority to consider
 claim 1’s patentability because that claim was canceled be-
 fore the Board issued its final written decision, rendering
 the patentability question moot. BMI therefore asks for
 Munsingwear vacatur of the Board’s unpatentability deter-
 mination. The Supreme Court’s decision in United States
 v. Munsingwear, Inc. “directs courts to vacate the underly-
 ing decision in certain appeals that have become moot dur-
 ing their pendency, ‘clear[ing] the path for future
 relitigation.’” Apple Inc. v. Qualcomm Inc., 17 F.4th 1131,
 1136 (Fed. Cir. 2021) (Apple II) (alteration in original)


     2    Mark P. Carol, Peacock™: A System for Planning
 and Rotational Delivery of Intensity-Modulated Fields,
 6 Int’l J. Imaging Sys. & Tech. 56 (1995).
     3    David A. Viggars et al., The Objective Evaluation of
 Alternative Treatment Plans III: The Quantitative Analysis
 of Dose Volume Histograms, 23 Int’l J. of Radiation Oncol-
 ogy • Biology • Physics 419 (1992).
Case: 21-2099     Document: 60      Page: 7    Filed: 08/29/2022




 BEST MEDICAL INTERNATIONAL, INC.   v. ELEKTA INC.            7



 (quoting 340 U.S. 36, 40 (1950)). For the reasons below, we
 cannot say that the Board erred in addressing patentabil-
 ity. We also hold that Munsingwear vacatur is inapplicable
 here because this appeal did not become moot during the
 pendency of the appeal. Rather, the “mooting” event—
 claim 1 being finally canceled—occurred before BMI filed
 its notice of appeal. We therefore agree with Elekta that
 BMI lacks standing to appeal the Board’s unpatentability
 determination.
      We first address whether the Board had the authority
 to issue a final written decision determining the patenta-
 bility of claim 1. At the time the Board issued its final writ-
 ten decision, BMI had canceled claim 1 during
 reexamination but did so “without prejudice or disclaimer.”
 Mot. to Dismiss Appeal, Ex. I at 10 (emphasis added). As
 the Board correctly noted, claim 1 had not been finally can-
 celed at that point (e.g., BMI had not filed a statutory dis-
 claimer of the patent claim under 35 U.S.C. § 253(a)) and
 so it remained part of the proceeding. See ’071 Final Writ-
 ten Decision, 2021 WL 1599184, at *2. In SAS Institute,
 Inc. v. Iancu, the Supreme Court held that the Board in its
 final written decision “must address every claim the peti-
 tioner has challenged.” 138 S. Ct. 1348, 1354 (2018) (citing
 35 U.S.C. § 318(a)). In view of SAS, the Board reasonably
 concluded that it was required to address patentability of
 claim 1 absent any final cancelation. See J.A. 227 (Hr’g
 Tr. 115:16–24) (“Under SAS we still have to issue a ruling
 on that claim unless it’s actually disclaimed or if, for exam-
 ple, Patent Owner requests adverse judgment on that
 claim.”). We cannot say that the Board erred in addressing
 claim 1’s patentability under these circumstances.
     We next consider Elekta’s argument that BMI lacks
 standing to appeal the Board’s unpatentability determina-
 tion. As a federal court, we are limited to deciding “Cases”
 and “Controversies.” U.S. Const. art. III, § 2. Standing to
 sue (and appeal) “is a doctrine rooted in the traditional un-
 derstanding” of Article III’s case or controversy
Case: 21-2099     Document: 60      Page: 8    Filed: 08/29/2022




 8           BEST MEDICAL INTERNATIONAL, INC.    v. ELEKTA INC.



 requirement. Spokeo, Inc. v. Robins, 578 U.S. 330, 338
 (2016). “[T]he standing requirement kicks in when a party
 seeks review in a federal court.” Apple II, 17 F.4th at 1136
 (cleaned up). To satisfy Article III’s standing requirement,
 the appellant must establish (1) an injury in fact (2) that is
 fairly traceable to the appellee’s challenged conduct and
 (3) is “likely to be redressed by a favorable judicial deci-
 sion.” Spokeo, 578 U.S. at 338. The alleged injury must be
 “‘concrete and particularized’ and ‘actual or imminent, not
 conjectural or hypothetical.’” Id. at 339 (quoting Lujan
 v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)). During oral
 argument on appeal, BMI conceded that: (1) it canceled
 claim 1 by filing a notice of appeal from the ex parte reex-
 amination before the Board without challenging the double
 patenting rejections of claim 1 and (2) the cancelation was
 final.     Oral     Arg.    at 6:40–8:58,     https://oralargu-
 ments.cafc.uscourts.gov/default.aspx?fl=21-2099_0506202
 2.mp3. BMI does not dispute that this occurred before BMI
 filed its notice of appeal in this court. In other words, BMI
 admits that it finally canceled claim 1 prior to filing its no-
 tice of appeal in this case. As a result, there was no case or
 controversy regarding claim 1’s patentability at that time.
 BMI therefore lacks standing to appeal the Board’s patent-
 ability determination for claim 1, and we lack jurisdiction
 over this part of BMI’s appeal.
     BMI nonetheless argues that it suffered an injury in
 fact based on alleged collateral estoppel effects resulting
 from the Board’s unpatentability determination for claim 1
 sufficient to confer us with Article III jurisdiction. Appel-
 lant’s Br. 2–4. BMI specifically points to a statement made
 by the Examiner during reexamination of one of BMI’s
 other patents (U.S. Patent No. 6,038,283) as support for its
 alleged injury. There, the Examiner stated that they were
 “essentially bound by the [B]oard’s reasoning” in the
 ’071 IPR for certain issues regarding the obviousness of
 claim 1. Opp. to Appellee’s Mot. to Dismiss, Ex. V at 4, Best
 Med. Int’l, Inc. v. Elekta Inc., No. 21-2099 (Fed. Cir.
Case: 21-2099    Document: 60       Page: 9   Filed: 08/29/2022




 BEST MEDICAL INTERNATIONAL, INC.   v. ELEKTA INC.          9



 Aug. 26, 2021), ECF No. 18. But even if the Examiner were
 bound by the Board’s findings and conclusions, we fail to
 see why BMI could not challenge the Examiner’s findings
 and conclusions in the ’283 patent reexamination proceed-
 ings in an appeal to this court. Indeed, we know of no cases
 that would apply collateral estoppel in these circum-
 stances, nor has BMI cited any. See SkyHawke Techs., LLC
 v. Deca Int’l Corp., 828 F.3d 1373, 1376 (Fed. Cir. 2016)
 (explaining that non-appealable issues and judgments are
 without preclusive effect (collecting cases)).
      Regardless, “the potential for collateral consequences”
 is insufficient, on its own, to confer standing upon BMI.
 Hyosung TNS Inc. v. Int’l Trade Comm’n, 926 F.3d 1353,
 1358–59 (Fed. Cir. 2019) (concerning mootness); see also
 Apple Inc. v. Qualcomm Inc., 992 F.3d 1378, 1385 (Fed. Cir.
 2021) (Apple I) (concluding that the harm an IPR petitioner
 “may face from estoppel” under 35 U.S.C. § 315(e) “is insuf-
 ficient to provide standing”); Ala. Mun. Distribs. Grp.
 v. FERC, 312 F.3d 470, 474 (D.C. Cir. 2002) (“But in fact it
 seems inescapable that neither standing nor ripeness could
 properly grow out of a harm predicated on a potential col-
 lateral estoppel effect.”). Accordingly, we conclude that
 this alleged collateral injury cannot support Article III
 standing. We therefore dismiss BMI’s appeal regarding
 claim 1 for lack of standing.
                              II
     There is no dispute that BMI has standing to appeal
 the Board’s determination that claims 43, 44, and 46 would
 have been obvious. We thus proceed to the merits. We re-
 view the Board’s ultimate conclusion of obviousness de
 novo and its underlying findings of fact for substantial ev-
 idence. Univ. of Strathclyde v. Clear-Vu Lighting LLC,
 17 F.4th 155, 160 (Fed. Cir. 2021).
    On appeal, BMI challenges the Board’s findings re-
 garding the level of skill in the art, motivation to combine,
 and reasonable expectation of success, as well as the
Case: 21-2099    Document: 60      Page: 10     Filed: 08/29/2022




 10          BEST MEDICAL INTERNATIONAL, INC.    v. ELEKTA INC.



 Board’s claim construction. We address each of BMI’s ar-
 guments below.
                               A
     We begin with BMI’s challenge to the Board’s finding
 that a person of ordinary skill in the art would have had
 “formal computer programming experience, i.e., designing
 and writing underlying computer code.” See ’072 Final
 Written Decision, 2021 WL 1595724, at *7. BMI’s expert,
 Mr. Daniel Chase, does not have the requisite computer
 programming experience. The Board therefore considered
 but discounted Mr. Chase’s testimony in its obviousness
 analysis. See, e.g., id. at *17. The Board’s finding regard-
 ing the level of skill in the art is a question of fact that we
 review for substantial evidence. See Innovention Toys,
 LLC v. MGA Ent., Inc., 637 F.3d 1314, 1323 (Fed. Cir.
 2011).
      We have previously identified a non-exhaustive list of
 factors that may guide the fact finder in finding the appro-
 priate level of skill in the art. These factors include:
 “(1) the educational level of the inventor; (2) type of prob-
 lems encountered in the art; (3) prior art solutions to those
 problems; (4) rapidity with which innovations are made;
 (5) sophistication of the technology; and (6) educational
 level of active workers in the field.” Daiichi Sankyo Co.
 v. Apotex, Inc., 501 F.3d 1254, 1256 (Fed. Cir. 2007) (quot-
 ing Env’t Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696
 (Fed. Cir. 1983)). The patent’s purpose can also be in-
 formative. DyStar Textilfarben GmbH & Co. Deutschland
 KG v. C.H. Patrick Co., 464 F.3d 1356, 1362–63 (Fed. Cir.
 2006).
     Before the Board, the parties presented little evidence
 relating to these factors. In advocating for formal com-
 puter programming experience, Elekta relied principally
 on its expert Dr. Kenneth Gall’s declaration. Dr. Gall
 opined that a person of ordinary skill in the art would have
 had “two or more years of experience in . . . computer
Case: 21-2099    Document: 60      Page: 11     Filed: 08/29/2022




 BEST MEDICAL INTERNATIONAL, INC.   v. ELEKTA INC.           11



 programming associated with treatment plan optimiza-
 tion.” Gall Decl. ¶ 16. 4 He expanded on this in his reply
 declaration, opining that computer programming experi-
 ence is “necessary to be able to understand and implement
 the inventions disclosed and claimed in the ’096 patent and
 the teachings of the asserted prior art.” Gall Reply Decl.
 ¶ 5. 5 He also noted that his opinion as to the appropriate
 level of skill in the art was supported by the fact that “[a]ll
 of the named inventors of the ’096 patent were well-versed
 in writing computer programs for treatment planning soft-
 ware.” Id. ¶ 11 (citing Carol Dep. 106:25–107:12 6).
     For its part, BMI relied principally on Mr. Chase’s dec-
 laration submitted with its post-institution response. 7
 There, Mr. Chase opined that “the requirement of ‘two or
 more years of . . . computer programming associated with
 treatment plan optimization’” was “inappropriate.” Chase
 Decl. ¶ 86 8 (alteration in original). He provided no expla-
 nation as to why this requirement was inappropriate apart
 from characterizing it as “vague.” See id.
      The Board, faced with competing expert testimony and
 little supporting evidence from either party, nevertheless
 endeavored to discern whether a skilled artisan would have
 had computer programming experience. In doing so, the


     4   Dr. Gall’s declaration is Exhibit 1002 in IPR2020-
 00072 and IPR2020-00970.
     5   Dr. Gall’s reply declaration is Exhibit 1043 in
 IPR2020-00072.
     6   Dr. Mark Carol is a named inventor of the ’096 pa-
 tent. His deposition transcript is Exhibit 1046 in IPR2020-
 00072.
     7   All citations to BMI’s papers and exhibits are to pa-
 pers and exhibits filed in IPR2020-00072 to which Elekta’s
 IPR was joined as a party.
     8   Mr. Chase’s post-institution declaration is Ex-
 hibit 2037 in IPR2020-00072.
Case: 21-2099     Document: 60      Page: 12    Filed: 08/29/2022




 12           BEST MEDICAL INTERNATIONAL, INC.    v. ELEKTA INC.



 Board relied on “the entire trial record,” including the pa-
 tent’s teachings as a whole, to conclude that formal com-
 puter programming experience was required. See ’072
 Final Written Decision, 2021 WL 1595724, at *5–7. The
 Board recognized (and it is undisputed) that the claimed
 invention is implemented on a computer. Indeed, repre-
 sentative claim 43 recites “using the computer to computa-
 tionally calculate an optimized radiation beam
 arrangement.” ’096 patent col. 22 ll. 9–10. And the written
 description is replete with references to the invention being
 implemented on a computer. For example, the Board relied
 on a passage from the written description that explains
 that the “optimization method may be carried out using . . .
 a conventional computer or set of computers, and plan op-
 timization software, which utilizes the optimization
 method of the present invention.” ’072 Final Written Deci-
 sion, 2021 WL 1595724, at *6 (quoting ’096 patent col. 5
 l. 54–col. 6 l. 2). The Board, relying on these teachings, was
 not unreasonable in concluding that a skilled artisan would
 have had formal computer programming experience.
     We are unpersuaded by BMI’s argument to the con-
 trary. BMI points to passages in the written description
 that it contends use the word “program” in the context of
 “describ[ing] the entry of data into existing treatment plan-
 ning systems by a clinician,” i.e., not coding. Appellant’s
 Br. 58 (citing ’096 patent col. 1 ll. 35–43, col. 13 ll. 30–35).
 But the Board considered and rejected this evidence in
 coming to its conclusion. See ’072 Final Written Decision,
 2021 WL 1595724, at *7. Even if BMI were correct that
 these passages detract from the Board’s finding regarding
 the level of skill in the art, we are reviewing the Board’s
 finding on the appropriate level of skill for substantial evi-
 dence. See Innovention, 637 F.3d at 1323. On such a re-
 view, we do not reweigh the evidence but rather ask
 whether there is “evidence that a reasonable mind might
 accept as adequate to support a conclusion.” Cleo Inc.
 v. United States, 501 F.3d 1291, 1296 (Fed. Cir. 2007). On
Case: 21-2099     Document: 60      Page: 13     Filed: 08/29/2022




 BEST MEDICAL INTERNATIONAL, INC.    v. ELEKTA INC.            13



 this record and in view of the limited and conclusory treat-
 ment the parties gave this issue, we cannot say that the
 Board’s conclusion that a skilled artisan would have had
 formal computer programming experience was unreasona-
 ble or unsupported by substantial evidence. 9
                                B
     BMI’s additional arguments for reversal are unpersua-
 sive.
     First, BMI challenges the Board’s construction of vari-
 ous claim terms, a question of law we review de novo
 where, as here, it is decided on the intrinsic evidence. Teva
 Pharms. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 331
 (2015). BMI argues that the claims require that the “de-
 sired partial volume data” that is “enter[ed]” into “a com-
 puter” must be used by “the computer to computationally
 calculate an optimized radiation beam arrangement,” and
 that this must be accomplished using a single computer.
 Appellant’s Br. 41. We are not convinced by BMI’s argu-
 ment that the claims require that the recited “computer” in
 the “entering” step must be the same “computer” in the “us-
 ing” step and that the prior art fails to disclose this require-
 ment. Based on the plain claim language and written
 description, we see no error in the Board’s determination
 that the claims broadly allow for a set of computers to per-
 form these steps. See, e.g., ’096 patent col. 5 l. 64–col. 6 l. 2
 (explaining that the claimed optimization method may be
 carried out using a “set of computers”). Furthermore, sub-
 stantial evidence—including the references themselves
 and expert testimony—supports the Board’s finding that



     9    While not discussed by the Board, we note that
 named inventor Dr. Carol’s deposition testimony supports
 the Board’s conclusion in this regard. See Daiichi Sankyo,
 501 F.3d at 1256 (explaining that the inventor’s educa-
 tional level can inform the level of skill in the art).
Case: 21-2099    Document: 60      Page: 14    Filed: 08/29/2022




 14          BEST MEDICAL INTERNATIONAL, INC.   v. ELEKTA INC.



 the combined computer-implemented functions of Vig-
 gars’s treatment evaluation program and Carol-1995’s
 treatment optimization program meet the recited “enter-
 ing” and “using” steps. See ’072 Final Written Decision,
 2021 WL 1595724, at *12, *14–15.
      BMI also argues that the claimed “conformality control
 factors” are “mathematically defined parameter[s]” and the
 Board’s reliance on Carol-1995 as teaching this limitation
 is therefore erroneous. Appellant’s Br. 43–44. We are not
 persuaded, because nothing in the plain language limits
 the claims to “mathematically defined parameters.” While
 BMI cites to a passage from the written description de-
 scribing a specific embodiment that supports its proposed
 construction, see ’096 patent col. 14 ll. 42–52, we do not
 “limit[] claims to a preferred embodiment,” Comaper Corp.
 v. Antec, Inc., 596 F.3d 1343, 1348 (Fed. Cir. 2010). We
 therefore see no error in the Board’s determination that the
 claims encompass conformality control factors like Carol-
 1995’s table angles and thickness of treatment slice. See
 ’072 Final Written Decision, 2021 WL 1595724, at *14.
      BMI next argues that the Board’s finding that Carol-
 1995 teaches “providing a user with a range of values to
 indicate the importance of objects to be irradiated” is un-
 supported by substantial evidence. Appellant’s Br. 45–46.
 We disagree. As the Board recognized, Carol-1995 explic-
 itly states that a user has “direct control over . . . aggres-
 siveness,” which “influences the relative importance of
 delivering the prescribed dose to the complete target ver-
 sus sparing avoidance and sensitive structures (relative
 values of ‘WeightI’ and ‘WeightJ’).” J.A. 3655; see also ’072
 Final Written Decision, 2021 WL 1595724, at *13 (citing
 same). And the Board credited Dr. Gall’s testimony that a
 skilled artisan would have therefore “found it obvious that
 a range of relative values for WeightI and WeightJ could
 be provided to the user to indicate the importance of objects
 to be irradiated.” ’072 Final Written Decision, 2021 WL
 1595724, at *13 (quoting J.A. 3378 (Gall Decl. ¶ 92)).
Case: 21-2099    Document: 60     Page: 15     Filed: 08/29/2022




 BEST MEDICAL INTERNATIONAL, INC.   v. ELEKTA INC.         15



 Substantial evidence thus supports the Board’s finding
 that Carol-1995 suggests this limitation.
      Finally, BMI challenges the Board’s findings as to
 whether there would have been a motivation to combine
 Carol-1995 with Viggars and whether a skilled artisan
 would have had a reasonable expectation of success in do-
 ing so, both factual questions that we review for substan-
 tial evidence. Strathclyde, 17 F.4th at 160. We have
 considered BMI’s arguments and are unpersuaded. The
 Board relied on the teachings of the references themselves
 to support both findings. For example, for motivation to
 combine, the Board cited Viggars’s teaching that its pro-
 gram can be “used to decide, in an objective and systematic
 way, whether a particular plan is acceptable” as supplying
 a reason to combine Viggars with Carol-1995’s treatment
 optimization program.         ’072 Final Written Decision,
 2021 WL 1595724, at *16 (quoting J.A. 995). And the
 Board relied on the fact that Viggars’s treatment evalua-
 tion program had been successfully integrated with a com-
 mercial treatment planning system as providing a skilled
 artisan with a reasonable expectation that she could suc-
 cessfully integrate Viggars’s treatment evaluation pro-
 gram with Carol-1995’s treatment planning system. See
 id. at *17 (citing J.A. 990). The Board’s well-reasoned anal-
 ysis for both of these Graham factors is supported by sub-
 stantial evidence.
                        CONCLUSION
     We have considered BMI’s remaining arguments and
 find them unpersuasive. For the foregoing reasons, BMI
 lacks standing to appeal the Board’s unpatentability deter-
 mination for claim 1, and we therefore dismiss that portion
 of the appeal for lack of jurisdiction. Because substantial
 evidence supports the Board’s finding as to level of skill in
 the art, as well as each of the other Graham factors, and
 because we discern no error in the Board’s claim
Case: 21-2099   Document: 60    Page: 16    Filed: 08/29/2022




 16          BEST MEDICAL INTERNATIONAL, INC.   v. ELEKTA INC.



 constructions, we affirm the Board’s determination that
 claims 43, 44, and 46 are unpatentable as obvious.
   AFFIRMED-IN-PART AND DISMISSED-IN-PART
                          COSTS
 No costs.